 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0128RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   CARL WALLACE SIEMERING                 )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   GAS HILL CANNABIS SOLUTIONS            )
     COOPERATIVE, INC.,                     )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Carl Wallace Siemering, has
19
     a substantial nonexempt interest and which is in the possession, custody, or control of the
20
     garnishee, Gas Hill Cannabis Solutions Cooperative, Inc. The Court having reviewed the record
21
     in this matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing
22
     Garnishment” (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4)
23
     submitted by plaintiff’s counsel on September 20, 2019. Pursuant to 28 U.S.C. § 3205(c)(3),
24
     plaintiff shall serve the defendant/judgment debtor and the garnishee with a copy of the writ and
25
     accompanying instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 24th day of September, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT        -2-
